DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 06/15/2021. Claims 1-20 are presently pending and are presented for examination.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/15/2021 has been entered. Claims 1-20 are pending in the application. Applicant’s amendments to the claims and specification have overcome the objections to the claims and specification previously set forth in the non-final Office action mailed 03/26/2021. Accordingly, these objections have been withdrawn.
Applicant’s amendments to the drawings have fixed the issue of reference character 132 being used to designate both the second leg and the load balancers in FIG. 1. However, the amendments to the drawings and specification do not resolve the issue of reference characters 138 and 528 being included in the drawings but not in the specification, and so the drawings are still objected to.
Response to Arguments
Applicant’s arguments filed 06/22/2021 have been fully considered. Some of the arguments are persuasive and have necessitated new grounds of rejection.
Regarding claims 1-20:
	With respect to claims 1-20, regarding the 35 U.S.C. 101 rejections, Applicant has argued that “the claims recite the use of a number of technologies that cannot be performed by human work or mentally, even given a significant amount of time” since a hash “is of sufficient data size and complexity to not be understood by mental work, let alone verified through the use of ‘a key’ 
Regarding claims 1, 8, and 15:
	With respect to independent claims 1, 8, and 15, regarding the 35 U.S.C. 103 rejections under POORNACHANDRAN et al. (US-2017/0285633-A1), hereinafter POORNACHANDRAN, in combination with Olson (US-2019/0087576-A1), hereinafter Olson, applicant has argued that “the combination of POORNACHANDRAN and Olson does not teach or suggest all of the features” of these claims because they do “not teach or suggest ‘wherein the flight plan comprises one or more legs of a predetermined flight path.’” The examiner agrees with this, and notes that the rejection for claims 1, 8, and 15 are now based on POORNACHANDRAN in combination with Olson and Bosworth (US 2019/0228665 A1), hereinafter Bosworth, and that Bosworth does teach a flight plan comprising one or more legs of a predetermined flight path. See at least Bosworth ¶¶ 20-23 and 34-35, and FIG. 1, which disclose a method of validating predetermined flight plan data for an airspace using a blockchain with blocks and hashes. Each of the planned flights has one or scheduled legs between microairdromes within an airspace region.
Applicant has also argued that the cited references do not teach that hash information is “associated ‘with the at least one leg of the flight path.’” The examiner respectfully disagrees, noting that this limitation is taught by Olson. See at least Olson ¶¶ 22, 34-37 and 39-40, which disclose a verification process involving a UAV generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116.” These sections disclose that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure” such as undertaking a segment of the flight plan that passes through a regulated zone of airspace. Although the verification process involves identifying the particular UAV, Olson is still considered to teach the limitation since the verification can be initiated and the hash can be generated based on the UAV undertaking a certain segment of its flight plan, and the hash information can include a “time element or location element” associated with the time and location of the UAV during the verification process.
Regarding claims 2-7, 9-14, and 16-20:
With respect to dependent claims 2-7, 9-14, and 16-20, regarding the 35 U.S.C. 103 rejections under POORNACHANDRAN in combination with Olson, GONG et al. (US-2018/0068567-A1), hereinafter GONG, Samadani et al. (US-2018/0072265-A1), hereinafter Samadani, and Li et al. (US-10,652,919-B1), hereinafter Li, applicant has argued that each of the additional references “fails to remedy the deficiencies of Poornachandran and Olson” regarding the independent claims, and so the dependent claims “are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.” The examiner notes that the rejections for the independent claims are now based on POORNACHANDRAN in combination with Olson and Bosworth. This combination of references teaches all of the features of the independent claims, and so they are not patentable over the prior art. The dependent claims 2-7, 9-14, and 16-20 are not patentable over the prior art because 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Reference character “138” in FIG. 1
Reference character “528” in FIG. 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN et al. (US-2017/0285633-A1), hereinafter POORNACHANDRAN, in view of Olson (US-.
Regarding claim 1:
		POORNACHANDRAN discloses the following limitations:
“One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts.” (See at least POORNACHANDRAN ¶¶ 27, 36, 60, 124, 126, and 139, which disclose that the drone management system uses processors to perform the functions, and that “the instructions for all components may be stored in one non-transitory machine accessible medium.”)
“receiving a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a… flight path.” (See at least POORNACHANDRAN ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which disclose that a drone can send flight instructions to a cloud so that they can be included in a block as part of a block chain, and that “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, as recited in the claim limitation.)
“receiving, from the UAV, a block indicating that the UAV completed at least one leg of the… flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including a hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the… flight path” as recited in the claim limitation.)
“validating the block based at least on the hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“if the block is validated, transmitting a success notification to the UAV.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” This “certification or hash verification” reads on the “success notification” recited in the claim limitation.)
“and granting a permission to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “permission,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson does not specifically disclose that the acts are performed for a “predetermined” flight path as recited in the claim. However, this portion of the claim limitations is taught by Bosworth. See at least Bosworth ¶¶ 20-23, 34-35, and FIG. 1 which disclose a method of validating predetermined flight plan data for an airspace using a blockchain with blocks and hashes. Each of the planned flights has one or more scheduled legs between microairdromes within an airspace region.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by applying the verification process to a predetermined flight path as taught by Bosworth, because this modification provides a way to use “organize and expedite the flow of air traffic.” (See at least Bosworth ¶¶ 2 and 4.)
Regarding claim 2:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” and Olson further discloses “triggering a failure protocol to suspend the flight plan if the block is not validated.” (See at least Olson ¶¶ 34-35, 40, and FIG. 1, which disclose that “the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being validated, and disabling the UAV or instructing it to land reads on suspending the flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by disabling the UAV or instructing it to land if it fails to pass verification as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 3:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” and POORNACHANDRAN further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least POORNACHANDRAN ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part “may move on to another base station.”)
Regarding claim 5:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,”and POORNACHANDRAN further discloses “receiving, from the UAV, an additional block indicating that the UAV completed a handover.” (See at least POORNACHANDRAN ¶¶ 23, 38, 77-79, 81, 86, 105, 135, and FIG. 2, which disclose that control of a drone can be handed off as the drone flies through different coverage areas, and that “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from controller to controller reads on the UAV completing a handover as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the additional block including an additional hash associated with the at least one new leg of the flight path associated with a target base station.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.
Although Olson does not specify that the additional hash and the new leg of the flight path are associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that there is a hash for each controller. The new controller that has assumed control of the drone reads on the “target base station” recited in the claim limitation. Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, and so it can be considered that the legs of the flight path are associated with each new controller or “target base station.”)
“validating the additional block based at least on the additional hash associated with the target base station.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.
As explained above, even though Olson does not specify that an additional hash is associated with a target base station, POORNACHANDRAN does disclose this. See at least POORNACHANDRAN ¶¶ 38 and 98, which disclose that there is a hash for each new controller. The new controller reads on the “target base station” in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 8:
		POORNACHANDRAN discloses the following limitations:
“receiving a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a… flight path.” (See at least POORNACHANDRAN ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which disclose that a drone can send flight instructions to a cloud so that they can be included in a block as part of a block chain, and that “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.”
“receiving, from the UAV, a block indicating that the UAV completed at least one leg of the… flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including a hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,”
“validating the block based at least on the hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“if the block is validated, transmitting a success notification to the UAV.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” This “certification or hash verification” reads on the “success notification” recited in the claim limitation.)
“and granting a permission to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “permission,” and the UAV “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson does not specifically disclose that the acts are performed for a “predetermined” flight path as recited in the claim. However, this portion of the claim limitations is taught by Bosworth. See at least Bosworth ¶¶ 20-23, 34-35, and FIG. 1 which disclose a method of validating predetermined flight plan data for an airspace using a blockchain with blocks and hashes. Each of the planned flights has one or more scheduled legs between microairdromes within an airspace region.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by applying the verification process to a predetermined flight path as taught by Bosworth, because this modification provides a way to use blockchain technology to create a schedule of deconflicted flight plans in order to “organize and expedite the flow of air traffic.” (See at least Bosworth ¶¶ 2 and 4.)
Regarding claim 9:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “computer-implemented method of claim 8,” and Olson further discloses “triggering a failure protocol to “the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being validated, and disabling the UAV or instructing it to land reads on suspending the flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by disabling the UAV or instructing it to land if it fails to pass verification as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 10:
	POORNACHANDRAN in combination with Olson and Bosworth discloses the “computer-implemented method of claim 8,” and POORNACHANDRAN further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least POORNACHANDRAN ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part of the flight, the drone can wait and charge at a current base station, or that it “may move on to another base station.”)
Regarding claim 12:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “computer-implemented method of claim 8,” and POORNACHANDRAN further discloses “receiving, from the UAV, an additional block indicating that the UAV completed a handover.” (See at least “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from controller to controller reads on the UAV completing a handover as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the additional block including an additional hash associated with the at least one new leg of the flight path associated with a target base station.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.
“a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that there is a hash for each controller. The new controller that has assumed control of the drone reads on the “target base station” recited in the claim limitation. Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, and so it can be considered that the legs of the flight path are associated with each new controller or “target base station.”)
“validating the additional block based at least on the additional hash associated with the target base station.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.

“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 15:
		POORNACHANDRAN discloses the following limitations:
“one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions.” (See at least POORNACHANDRAN ¶¶ 27, 36, 60, 124, 126, and 139, which disclose that the drone management system uses processors to perform the functions, and that “the instructions for all components may be stored in one non-transitory machine accessible medium.”)
“receive a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a… flight path.” (See at least POORNACHANDRAN ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which disclose that a drone can send flight instructions to a cloud so that they can be included in a block as part of a block chain, and that “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” Each time the drone crosses over into another controller’s 
“receive, from the UAV, a block indicating that the UAV completed at least one leg of the… flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including a hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is 
“validate the block based at least on the hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“if the block is validated, transmit a success notification to the UAV.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” This “certification or hash verification” reads on the “success notification” recited in the claim limitation.)
“and grant a permission to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “permission,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson does not specifically disclose that the acts are performed for a “predetermined” flight path as recited in the claim. However, this portion of the claim limitations is taught by Bosworth. See at least Bosworth ¶¶ 20-23, 34-35, and FIG. 1 which disclose a method of validating predetermined flight plan data for an airspace using a blockchain with blocks and hashes. Each of the planned flights has one or more scheduled legs between microairdromes within an airspace region.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson by applying the verification process to a predetermined flight path as taught by Bosworth, because this modification provides a way to use blockchain technology to create a schedule of deconflicted flight plans in order to “organize and expedite the flow of air traffic.” (See at least Bosworth ¶¶ 2 and 4.)
Regarding claim 16:
“the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being validated, and disabling the UAV or instructing it to land reads on suspending the flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by disabling the UAV or instructing it to land if it fails to pass verification as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 17:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “system of claim 15,” and POORNACHANDRAN further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least POORNACHANDRAN ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part of the flight, the drone can wait and charge at a current base station, or that it “may move on to another base station.”)
Regarding claim 19:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “system of claim 15,” and POORNACHANDRAN further discloses “receiving, from the UAV, an additional block “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from controller to controller reads on the UAV completing a handover as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the additional block including an additional hash associated with the at least one new leg of the flight path associated with a target base station.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.
“a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that there is a hash for each controller. The new controller that has assumed control of the drone reads on the “target base station” recited in the claim limitation. Each time the drone crosses over into another controller’s jurisdiction, it can be considered that it completes another leg of its flight path, and so it can be considered that the legs of the flight path are associated with each new controller or “target base station.”)
“validating the additional block based at least on the additional hash associated with the target base station.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.

“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.”
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN in combination with Olson and Bosworth as applied to claims 1, 8, and 15 above, and further in view of GONG et al. (US-2018/0068567-A1), hereinafter GONG.
Regarding claim 4:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” and POORNACHANDRAN further discloses the following limitations:
“receiving, from the UAV, an updated flight plan comprising one or more new legs of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. A “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints read on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receiving, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the additional block based at least on the additional hash associated with the at least one new leg of the alternate flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the updated flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson and Bosworth does not specifically disclose “receiving, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, GONG does teach this limitation. (See at least GONG ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson and Bosworth by allowing the UAVs to alter their flight paths and communicate this information as taught by GONG, as the need for this modification could arise either because “a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least GONG ¶¶ 750 and 896.)
Regarding claim 11:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “computer-implemented method of claim 8,” and POORNACHANDRAN further discloses the following limitations:
“receiving, from the UAV, an updated flight plan comprising one or more new legs of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints read on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receiving, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the additional block based at least on the additional hash associated with the at least one new leg of the alternate flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the updated flight plan.” (See at “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson and Bosworth does not specifically disclose “receiving, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, GONG does teach this limitation. (See at least GONG ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
“a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least GONG ¶¶ 750 and 896.)
Regarding claim 18:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “system of claim 15,” and POORNACHANDRAN further discloses the following limitations:
“receive, from the UAV, an updated flight plan comprising one or more new legs of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. A “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints reads on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receive, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate flight path.” (See at least POORNACHANDRAN ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
POORNACHANDRAN does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,”
“validate the additional block based at least on the additional hash associated with the at least one new leg of the alternate flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmit an additional success notification to the UAV to continue executing the updated flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
POORNACHANDRAN in combination with Olson and Bosworth does not specifically disclose that the processor can “receive, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, GONG does teach this limitation. (See at least GONG ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson and Bosworth by allowing the UAVs to alter their flight paths and communicate this information as taught by GONG, as the need for this modification could arise either because “a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least GONG ¶¶ 750 and 896.)
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN in combination with Olson and Bosworth as applied to claims 1, 8, and 15 above, and further in view of Samadani et al. (US-2018/0072265-A1), hereinafter Samadani.
Regarding claim 6:

“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson and Bosworth by triggering a failure protocol in response to a UAV deviating from its planned flight path as taught by Samadani, because “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Regarding claim 13:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “computer-implemented method of claim 8,” but does not specifically disclose the following limitations. However, Samadani does teach these limitations:
“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
“the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Regarding claim 20:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “system of claim 15,” but does not specifically disclose the following limitations. However, Samadani does teach these limitations:
“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson and Bosworth by triggering a failure protocol in response to a UAV deviating from its planned flight path as taught by Samadani, because “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over POORNACHANDRAN in combination with Olson and Bosworth as applied to claims 1 and 8 above, and further in view of Li et al. (US-10,652,919-B1), hereinafter Li.
Regarding claim 7:
POORNACHANDRAN in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” but does not specifically disclose “wherein the memory unit comprises a subscriber identity module (SIM) card.” However, Li does teach this limitation. (See at least Li col. 2 ll. 32-47 and FIG. 2, which disclose that examples “of the storage unit 210 include but are not limited to a subscriber identity module (SIM).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson and Bosworth by including a SIM card in the storage unit as taught by Li, because this allows the system to “store program code 214, for access by the processing unit 200.” (See at least Li col. 2 ll. 32-47.)
Regarding claim 14:
“of the storage unit 210 include but are not limited to a subscriber identity module (SIM).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by POORNACHANDRAN in combination with Olson and Bosworth by including a SIM card in the storage unit as taught by Li, because this allows the system to “store program code 214, for access by the processing unit 200.” (See at least Li col. 2 ll. 32-47.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662